Citation Nr: 0807649	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  03-37 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease at L5-S1 with scoliosis and accentuation of lumbar 
lordosis with recurrent low back pain, currently rated as 20 
percent disabling.  

2.  Entitlement to an increased rating for chondromalacia 
patella, right knee, with degenerative changes, currently 
rated as 10 percent disabling.  

3.  Entitlement to an increased rating for chondromalacia 
patella, left knee, with degenerative changes, currently 
rated as 10 percent disabling.  

4.  Entitlement to an increased rating for external 
hemorrhoids, currently rated as zero percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from January 1975 to 
May 1978, and from December 1981 to December 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In his December 2003 substantive appeal (VA Form 9) the 
veteran requested a hearing before a member of the Board at a 
local VA office (Travel Board Hearing).  In July 2004 the 
veteran appeared and testified at an RO hearing in San Diego, 
California.  The transcript of that hearing is of record.

In or around May 2005 the veteran moved from California to 
Alabama and his new address in Alabama was associated with 
the claims folder.  In August 2005, jurisdiction was 
permanently transferred by the San Diego RO to the Montgomery 
RO.  

In correspondence dated June 22, 2007, the veteran's 
representative stated as follows:

We wish to remind you at this time that the 
veteran has requested a hearing before a 
member, or members, of the BVA to be held at 
the local VA office regarding the issue on 
appeal.  

In a letter dated June 29, 2007, the RO sent the veteran a 
letter advising him that a Travel Board hearing had been 
scheduled for August 7, 2007; however, the veteran failed to 
show for his scheduled hearing.  Unfortunately, the notice 
was not sent to his last known address of record in Alabama, 
but rather it was sent to his old address in California.  
Since there is no evidence that the veteran has withdrawn his 
request for a Board hearing, the matter must be re-scheduled 
and notice sent to the veteran in compliance with 38 C.F.R. 
§§ 19.76, 20.704(b).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

The RO must schedule the veteran for a 
Travel Board Hearing and provide adequate 
notice to the veteran of said in 
accordance with 38 C.F.R. § 19.76.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

